 GEORGIA-PACIFIC CORPORATION47Georgia-PacificCorporationandTeamsters,Chauffeurs,Warehousemen and Helpers Local No.443, a/w International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Cases 1-CA-8378 and 1-RC-12115June 12, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn February 21, 1973, Administrative Law JudgeHarry H. Kuskin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief; the General Counsel filed abrief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Georgia-Pacific Corpora-tion,Wallingford, Connecticut, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order.IT IS FURTHER ORDERED that the Regional Directorfor Region I open and count Bruce R. Gallup's chal-lenged ballot and issue the appropriate certification.DECISIONSTATEMENT OF THE CASEHARRY H. KUSKIN, Administrative Law Judge: This con-solidated representation and complaint proceeding washeard at Wallingford, Connecticut, on November 15 and 16,1972. The representation proceeding in Case 1-RC-12115herein was inititated on April 20, 1972, by a petition filedby Teamsters, Chauffeurs, Warehousemen and Helpers Lo-cal No. 443, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, hereincalled the Union, for a unit of the truckdrivers, yardmen,and warehouse employees of Georgia-Pacific Corporation,herein called Respondent. The petition resulted in an elec-tion on May 25, 1972, pursuant to a stipulation for certifica-tionupon consent election between the Union andRespondent, which had the approval of the Regional Direc-tor for Region 1 of the Board. The results of the electionwere inconclusive in that four votes were cast for the Unionand four votes were cast against the Union, and the remain-ing ballot, that of Bruce R. Gallup, was challenged. Nodisposition has yet been made of this challenged ballotwhich is determinative of the results of the election, becauseof the following: On June 5, 1972, the Union filed a chargein Case 1-CA-8378 herein, alleging that Respondent haddiscriminatorily discharged Gallup on May 22, 1972, 3 daysbefore the instant election, in violation of Section 8(a)(3)and (1) of the Act. In light of this, the Acting RegionalDirector for the Region 1 of the Board, after investigation,issued his report on challenged ballot in Case 1-RC-12115,in which he stated that he had determined to issue a com-plaint in Case 1-CA-8378, and that he could make no rec-ommendation as to the disposition of the challenge pendingresolution of Gallup's status in the complaint proceeding;and further that he will consolidate the matter of the chal-lenged ballot with the proceeding in Case 1-CA-8378.Thereafter, on July 26, 1972, he issued an order consolidat-ing cases, complaint and notice of hearing. In addition toalleging the violation of Section 8(a)(3) and (1) in the dis-charge of Gallup and the refusal or failure thereafter toreinstate him, the complaint, as amended at the hearing,alleges that Respondent threatened employees with dis-charge and other reprisals because of their support andassistanceto the Union and also interrogated them withregard to their support of, and affiliation with, the Union,all in violation of Section 8(a)(1) of the Act. In its answerto the complaint, Respondent denies that it has violated theAct in any respect alleged therein.Upon the entire record, including my observation of thewitnesses, including their demeanor on the witness stand,and after due consideration of the briefs of the GeneralCounsel and of Respondent, I make the following:FINDINGS OF FACTITHE BUSINESSOF RESPONDENTThe complaint alleges, and Respondent admits, that Re-spondent is a Georgia corporation with an office and placeof business in Wallingford, Connecticut; that it is now andhas continuously been engaged there in the sale and distri-bution of wood, wood products, building materials, valuedat more than $50,000, from points located outside Connecti-cut; and that it has at all times mentioned herein causedlarge quantities of wood and building products, used by itfor sale and distribution, to be purchased and transportedin interstate commerce from and through various States ofthe United States other than the State of Connecticut. I find,upon the foregoing, as Respondent also admits, that Re-spondent is an employer as defined in Section 2(2) of theAct, and is engaged in commerce and in operations affect-ing commerce within the meaning of Section 2(6) and (7) ofthe Act.204 NLRB No. 13 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDIITHE LABORORGANIZATION INVOLVEDand the warehouseman loaded a truck, and would not nec-essarily be working together. It was therefore incumbentupon each second-shift employee to know the location ofthe bulk of the 400 to 500 items carried by Respondent,which were lodged either in the warehouse, having a storageareaof about 43,000 square feet, or in the yard;2 and, be-tween them, to know the location of virtually all these items.It would appear that the trucks were, at times, in the processof being loaded when the truckdriver-warehousemen re-ported for work in the morning. In such instances, uponlearning what was going on the truck he was to drive thatday, the truckdriver wouldsee toit thatthe materials wereso arranged as to make a level load, and would, whereindicated by the load involved, obtain and place on thetruck "sleepers or spacers," which are cross members placedon the bed of the truck to allow for the use of mechanicalequipment in the loading of materials, such as a unit ofplywood.The truckdrivers-warehousemen are hourly paid, but donot punch a timecard. Instead, they keep track of their owntime on a little slip of paper which they turn over at the endof the working day to an inside salesman, one WilliamBruenn,which he thereupon transfers to a timecard. Shoulda question arise concerning the time claimed, either Rolla-son, Parent, or Bruenn might question the truckdriver in-volved. The record also shows that Respondent provideseach of its employees with 2-1/2 hours of scheduled over-time a week, overtime beyond that being based onRespondent's need therefor. Further, Respondent allowseach full-time employee 5 days of paid sick leave a year.Payment for sick leave is included in the paycheck for theweek in which such sick leave occurs. In this connection,Respondent requires that an employee who is not comingto work because of illness, or someone in his behalf, notifyit thereof by the time his shift begins. In those instanceswhere a full-time employee uses less than 5 days of sickleave a year, Respondent will pay him for such unused sickleave at the end of that year. As to Gallup, although he took3 days of sick leave during his tenure of employment, whichlasted from February 23 to May 22, 1972,3 he was not paidtherefor at any time. According to Gallup, whose testimonyI find herein to be credible, he made no complaint to Re-spondent in this regard because Respondent told him dur-ing his employment interview that an employee was allowed5 days of sick leave, but said nothing about payment; andRespondent does not contend that it told him otherwise.However, it takes the position that Gallup was not paid forthese 3 days of sick leave allegedly because he was a proba-tionary employee. Whether Gallup was, in fact, hired as aprobationary employee is a disputed issue herein.The record shows further that beginning in January 1972and continuing through February, March, and April of thatyear business was on the increase. The difference betweenJanuary and April in volume was a significant one. It shows,too, that the increase would have continued thereafter with-out any letup during that entire summer but for the fact thatone-third of the territory covered by the Wallingford facility2Each type of door and window was apparently stored separately and wasconsidered to be a separate item, as were the different grades and sizes ofplywoodAll dates hereinafter are in 1972Respondent further admits, and I find,that Teamsters,Chauffeurs,Warehousemen and HelpersLocal No. 443,a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,is a labor organi-zation within the meaning of Section2(5) of the Act.IiiTHE ALLEGED UNFAIR LABOR PRACTICESA. Some Background FactsRespondent's Wallingford facility functions as a distribu-tion center of building materials. Such distribution is madein three different ways. Thus, Respondent brings in buildingmaterials which it sells and thereafter delivers to its custom-ers with its own trucks and equipment; it also sells buildingmaterials from its premises to customers for picking up bythem with their own equipment; and lastly it sells carloadlots of buildingmaterialsto customers which go directly tothe customer and are not handled by the facility. About 85to 90 percent of the dollar volume of all sales by the facilityisdeliveredbyRespondent to its customers byRespondent's drivers.At all times material herein, Respondent had a comple-ment of about 16 or 17 employees at this location. Of these,nine were outside employees. In this latter group were fivetruckdriver-warehousemen or combination men,' Gallupbeing one of them, and four warehousemen. So far as ap-pears, the remainder of the employee complement consistedof salesmen and officehelp. The facilitywas under theoverall supervision of David H. Rollason, the branch man-ager, who is an admitted supervisor. Overseeing the work ofthe outside employees was Bertrand P. Parent, who is re-ferred to in the record variously as a leadman, warehouseleadman, foreman, and warehouse foreman. His status is indispute, with the General Counsel contending that he is asupervisor within the meaning of Section 2(l 1) of the Act,and Respondent contending to the contrary.Respondent maintained during this period two 8-hourshifts for its outside employees. The first shift began earlyin the morning, the exact hour not being disclosed by therecord, and the second shift began at 12:30 p.m. and lasteduntil 9 p.m. The second shift consisted of two employees,viz,a truckdriver-warehouseman and a warehouseman.These second-shift assignments were rotated so that, in thecaseof the truckdriver-warehousemen, of whom there werefive, each one spent I day a week on the second shift. Thetwo employees on the second shift usually spent the perioduntil 5 p.m., which marked the end of the business day,unloading freight cars and putting away the unloaded mate-rials, and also handling customers who came into the yard.During the remainder of their shift, it was their function toobtain the tickets for the next day's shipments and make upthe loads for the driver-warehousemen. This operation in-volved picking out the materials ordered and getting themready to go on the truck to be loaded, and then loading thetruck. In the course thereof, the truckdriver-warehousemanReferred to herein also as truckdrivers GEORGIA-PACIFIC CORPORATION49was transferred by Respondent to a new facility in Massa-chusetts, which opened on May 1. At that point, businessbegan to drop off at the Wallingford facility. However, it isnot contended by Respondent that Gallup's discharge onMay 22 was in any way related to the aforesaid transfer ofone-third of its territory to the Massachusetts facility. Rath-er Respondent does contend that it discharged Gallup forexcessive absenteeism and for unsatisfactory performanceof his warehouse function.As already noted, Gallup's discharge occurred in the con-text of the heretofore mentioned election proceeding inCase 1-RC-12115. There is record evidence, which I credit,that talk among Respondent's employees about the desira-bility of having union representation began during March;that, among those involved in these conversations weretruckdrivers Marvin Palmer, Arnold St. Onge, and Gallup;that Palmer visited with a union organizer about the matterand obtained from Sam Kasowitz, the Union's businessagent and its representative herein, union authorizationcards and gave some of them to Gallup and St. Onge; thatGallup did get one employee to sign a card and helpedobtain signed cards from two others; that, on April 19,Kasowitz, in the company of another union official, visitedRollason at his office at the facility and requested recogni-tion; that Rollason refused such recognition; that, after theunion representatives left, Rollason convened a meeting ofthe employees on the premises and told them that he hadbeen approached by the Union and that he did not want theUnion; that the representation petition in Case 1-RC-12115 was filed by the Union on April 20; that a stipulationfor certification upon consent election was thereafter en-tered into by the Union and Respondent, and was approvedby the Regional Director for Region I of the Board; that anelection, pursuant thereto, was held on May 25, 3 days afterGallup's discharge; that Gallup's ballot was challenged bya Board agent; and that his challenged ballot is determina-tive of the election results. According to the allegations ofthe amended complaint, Respondent engaged in conductviolative of Section 8(a)(1) of the Act before and during thependency of the above petition. I shall deal with these inde-pendent 8(a)(1) allegations and with the 8(a)(3) and (1) alle-gation in the discharge of Gallup,seriatim.B. The Allegations of Section 8(a)(1)1.The supervisory status of Bertrand P. ParentEssential to a resolution of the independent 8(a)(1) issuesherein and bearing upon the 8(a)(3) issue, which is to bediscussed at a later point, is a determination of the hereto-fore mentioned issue of whether Parent is a supervisor. Ishall therefore treat with this matter first.Unlike the outside employees who are hourly paid, Parentisa salaried employee and an excepted employee underFederalWage and Hour legislation. Apparently when hisother duties and his responsibilities described hereinafterpermit, he does the same type of work on the premises asthe outside workers do. As to Parent's other duties and hisresponsibilities,BranchManager Rollason testified thatParent does the following: (1) he schedules the deliveries ofcustomer orders for building materials in accordance withcustomer requests, and makes the required daily assign-ments of such deliveries to truckdrivers; (2) he determinesthe amount of overtime to which a truckdriver will be enti-tled, where the load to be delivered, in his judgment, war-rantsovertime;and (3) he effectively recommendsemployees for overtime work on Saturdays, such as unload-ing freight cars carrying building materials for the facility,and effectively denies such overtime work to employees asa form of discipline. Parent, himself, acknowledged, in re-gard to the above, that it is his responsibility to see that theoutside employees get work in the morning and performtheir assigned duties; that, in addition, he takes care of theequipment and of the employees' complaints, taking onlythose complaints he "couldn't handle" to Rollason; and,finally, that Rollason relies upon him to have the placerunning smoothly, to get the deliveries out on time, and tosee that the stock is put away properly.Noteworthy, too, on this supervisory issue is the uncon-tradicted testimony, which I credit, (1) by Gallup, that dur-ing his employment tenure, Rollason never came out andtold the truckdrivers what runs to take and what to do, asParent would do regularly, (2) by St. Onge, that Rollasonhired him after an interview during which Parent was pre-sent and only after Parent gave his approval; that Rollasontold him at the time, "I'd like you to meet Burt (Parent).... He is our supervisor and warehouse foreman for alltruckdrivers and warehousemen"; that Parent granted himpermission to leave work early, clearing with Rollason onlyon one occasion; and that he got his orders as to what todo from Parent and took up with Parent any questions hehad about his work; and (3) by Palmer, that he was told byRollason about March 1971, when he was rehired, that Par-ent was the "foreman and warehouseman"; that he worked8 hours of overtime during 1 Saturday in March 1972 butwas paid for only 7-1/2 hours, and, upon inquiring fromParent as to the reason therefor, Parent said that he wasbeing docked because he went to the bathroom in the morn-ing and took too long for lunch; that Parent has granted himpermission to leave work early; and that, on occasion, hewould give the daily time slip, which he was required toprepare, to Parent for the latter's approval of the timeclaimed.Inviewofalltheforegoing,IfinduntenableRespondent's position that Parent is not a supervisor withinthe meaning of Section 2(11) of the Act. Rather do I findthat Parent, in his role as warehouse foreman,4 responsiblydirects the employees working with him, and, in the coursethereof, exercises independent judgment. In this connec-tion, I rely on the following,inter alia,(1) the dependenceof Rollason upon Parent to oversee the work of the outsideemployees during the two shifts; (2) Parent's role of makingdaily assignments to the outside employees, checking on4 Noteworthy in this regard is Rollason's persistentadherence,during mostof his testimony, to the position that Parent was a warehouseleadman andnot a warehouseforeman, until he was confronted by counsel for the GeneralCounsel with documents in the Company's personnelfile forParent showingthat,at least sinceAugust 21, 1968, Parent was referredto therein as "ware-house foreman"; whereupon, he reluctantlyadmitted, "Imightvery well usethat title,sir" As already noted, the credited testimonyof St Onge andPalmer shows that Rollasonseparately told them onthe occasion of theirhiring andrehiring, respectively, that Parent was awarehouse foreman. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir work performance, and handling their complaints andproblems,for the most part on his own; (3)the responsibili-ty that Parent has of seeing to it that the work of the outsideemployees proceeds apace; (4) the fact that Parent has ef-fective authority to discipline these employees for work der-elictions by denying them opportunities to work overtimeon those Saturdays when work is available; (5) the discre-tion that Parent exercises as to a driver's allowable overtimeon a dailyrun which is heavier than usual, and as to whetherhis subordinates may be excused from work early; (6) thefact that Parent is salaried and not hourly paid like hissubordinates; and (7) the fact that Rollason, as branch man-ager,held out to employees that Parentwas the warehouseforeman and supervisor.By virtue of all the foregoing, Iconclude and find that Parent is,and was at all times mate-rial herein, a supervisor within the meaning of Section 2(11)of the Act .5I am persuaded further, and find, that, notwithstandingthe fact that Parent voted in the election, without challenge,Respondent is responsiblefor any conduct by Parent hereinwhich contravened Section 8(a)(1) of the Act. Parent wasnot included in the employee unit by agreement of the par-ties.Rather it does appear that the stipulated, unit excludedsupervisors in general terms, that the employee'list fur-nished by Respondent and used for determining eligibilityto vote in the election 6 had Parent's name on it, that so faras appears there was no positive indication by the Unionthat it affirmed,agreed to, or ratified Respondent's unilater-al determination of eligibility, that neither the Union norRespondent had observers at the election, and that Parentcast his ballot,without challenge.Accordingly, as these cir-cumstances do not militate against a supervisory findinghere,7 as I have just found that Parent was at all timesmaterial herein a supervisor within the Act's meaning, andnotably, too, as the conduct of Parent antedated the electionherein,I am unable to find that,at the times when Parentengaged in such conduct, the employees regarded him asone of themselves so as to relieve Respondent of responsi-bility therefor .82.The evidence and conclusionsas to the 8(a)(l)allegationsThe record testimony of Palmer shows that, on Fridayevening,April 7,he was presentat Mal's VillageInn, in thecompany of Parent and truckdrivers Gallup, St. Onge, andGerald Shook. Mal's VillageInn is a barlocated in nearbyYalesville, Connecticut; it is frequented by Respondent'semployees. According to Palmer, while theywere all seatedaround a table,there was a discussion about theUnion andthe following occurred: Parent commented that the employ-ees did notneed a union, that "it wouldn't do [them] anygood anyway." At this, he mentionedbenefitsthat "theUnion had," but Parent replied that theydid not mean5SeeResearch DesigningService, Inc.,141 NLRB 211, 213.6 There was no agreement between the parties thatany employee wasineligible.a7 SeeLayman Candy Company,199 NLRB No. 658Cf.Montgomery Ward & Company, Incorporated,115 NLRB645, 646-647.anything. Parent also said that, "if the Union came in itwouldprobablybe Bruce(Gallup) or Arnold (St.Onge)because they were the ones that needed it," explaining thatthey could not stand up for themselves; and Parent saidfurther that the consequences of the Union's adventwouldbe that "we would cut down on overtime," and that "he wasgoing to get rid of two guys," namely, Bruce Gallup andArnold St. Onge. Parent's testimony with regard to theabove was limited to a response of "No, sir" to a questionposed by Respondent's counsel as to whether, on that dateor at any other time at Mal's Village Inn, he said that he wasgoing to cut down on overtime or get rid of some employees.In view of the absence of any testimony by Parent as to hisversion of this episode,and in view of the fact that Parentdid not impress me as a reliable witness, whereas Palmerdid, I credit Palmer and find that Parent then threatened theemployees that overtime would be cut and that Gallup andSt.Onge would lose their jobs if the Union came into theplant.And I find further that the fact that these remarksattributed to Parent were made in a bar does not relieveRespondent of responsibility therefor since it nowhere ap-pears that he, or the employees with him, were then underthe influence of alcholic beverages.9 Accordingly, I con-clude and find that by these threats Respondent contra-vened the Act in violation of Section 8(a)(1) of the Act.The record shows further that, right afterfinishing hisday's work on April 21, St. Onge went to the same bar andsaw Parent there. The two of them sat in a booth andtalked.10 At one point, according to St. Onge, they got intoa discussion of the Union, as follows: Parent asked himwhether he had seen the poster, referring to the Board'snotice of the election among the employees to be held onMay 25. He acknowledged that he had. Whereupon, Parentasked him whether he had signed a union authorization cardand he answered in the negative. Parent then pressed himas to whether he intended to sign a card; and he answered,in turn, that he did not know whether he could afford theexpense of joining the Union. At this, Parent told him notto worry, that he, Parent, would talk to Rollason about it.Parent also asked him who was the head of the Union; and,when he replied that he did not know, Parent rejoined with,"you didn't have to tell me anyways. I know already," men-tioning Palmer and Gallup. He then responded, "You knowmore than I do." In regard to the above, Parent's testimony,on direct examination by Respondent's counsel,was con-fined to (1) answering "no sir" to the question of whetherhe had, on that date, asked any of Respondent's employeesto give him information about who was for the Union orinterested in it"; and (2) disclaiming any interest in knowingabout the Union because he had been told by Rollason,about the time when the Union appeared at Rollason's of-fice and made its claim for recognition (which, as alreadyfound, occurred on April 19), that he "was not to speak ofany of the activity." However, it is noteworthy, in the latterconnection, that, during cross-examination by counsel forthe General Counsel, Parent could not pinpoint the date ofthis conversation with St. Onge and could not recall whetherhe received the above instructions from Rollason after this9 SeeTeknor-Apex Co,195 NLRB 38510Here,too, it does not appear that either of them was under the influenceof alcoholic beverages at the time. GEORGIA-PACIFIC CORPORATIONconversation."In all these circumstances,I find,here too,that Parent's testimony was not convincing and hence notworthy of credit; and I find, instead, on the basis of St.Onge's forthright and convincing testimony, which I credit,that Parent did interrogate him as to whether he had signeda union authorization card and as to who was the head ofthe Union. Accordingly, I find that, by the aforesaid inter-rogation, which occurred in a context of threats, as foundherein,Respondent also interfered with, restrained, andcoerced its employees in violation of Section 8(a)(1) of theAct.In addition, there is uncontradicted and credited testimo-ny by St. Onge that, during the morning of May 23, whilehe was in the front office, Rollason told him that he (Rolla-son) wanted to talk to him, and then took him to the backroom where the following ensued: After pointing to theBoard's election notice which was posted in the room andreferring to the upcoming election, Rollason said, "youknow, if the Union gets in here that you, Gerald Shook andCharles Willis don't have a Class I license for a trailer truck.... We're going to have all trailers here in the near futureand if the Union got in here they would send people up herethat already have a Class I license to take your place."In evaluating the above attribution to Rollason, I notethat the Supreme Court has held, in relevant part, that,while an employer may make a prediction as to the preciseeffects he believes unionization will have on his company,such a prediction must be carefully phrased on the basis ofobjective fact to convey an employer's belief as to de-monstrably probably consequences ...."12 However, I amsatisfied that Rollason's remarks do not meet this test. Thus,it is apparent that no contract demands had as yet beenmade by the Union upon Respondent, nor has it beenshown that there is any basis in past conduct of the Union,or otherwise, for concluding that the Union would demand,after gaining the right to represent Respondent's truckdri-vers-warehousemen in a Board election,the replacement ofthose among them, who were driving tractor-trailer vehicleswithout ClassI licenses, by its members who did have them,nor is it established,in any event,that Respondent wouldbe legally required to comply with such a demand. Accord-ingly, I find that, by the above remarks, Rollason sought toengender in St. Onge and in the other employees named byhim fear that they risked the loss of their jobs if the Unioncame into the plant. And I conclude, and find further, that,by this implied threat, Respondent further violated Secion8(a)(1) of the Act.C. The Alleged Violation of Section 8(a)(3) of the Act1.An overview of Gallup's employment historyGallup's employment with Respondent spanned the peri-od from February 21 to May 22, 1972. It was punctuatedby a work interruption of almost 3 days, starting on March27. Gallup then had a disagreement with Parent,his supervi-sor, and walked off the job; however, he relented by March29 and was returned to work as of March 30 at his request.itDuring his testimony, Parent was consistently vague about dates12N.L.R.B. v. GisselPacking Company,Inc, eta!,395 U S 575 (1969)51Itwas further punctuated by (1) absences from work onMarch 13 and 20 on grounds of illness and on April 6because he had to take his wife to the hospital; and (2) byan injury on the job on April 13, which caused him to beaway from work from that date until Friday, May 12, andthereafter to work on a limited basis 13 until Monday, May22. It was on the latter date, within about 45 minutes afterGallup had returned from Dr. Wallace's office with a certifi-cate saying that he, Gallup, was "fit for work. Doing UsualDuties," that he was discharged. As heretofore noted, Re-spondent asserts that the grounds for the discharge wereexcessive absences and unsatisfactory performance of hiswarehouse function. However, it concedes that Gallup was,at all times, "a very capable truckdriver." Additionally, Re-spondent contends, in substance, that Gallup was hired asa probationary employee and was discharged within the90-day probationary period, and that, in appraising theabove reasons and the timing of the discharge, weight mustbe given to this claimed limited tenure. I shall hereinaftertreat with the employment interview and the above-men-tioned developments in Gallup's employment history.2.The employment interviewGallup was interviewed for a job as truckdriver-ware-houseman on February 3 by Rollason and Parent.14 Thediscussion dealt with his previous job and his qualificationsas a truckdriver; and also with Respondent's terms andconditions of employment. Of consequence in this respectisGallup's testimony that (1) he was told by Parent that,when working as a truckdriver, he would have to help withthe loading of his truck; that, if not on such assignments, hewould be working in the warehouse, putting away ware-house lumber, unloading freight cars, and sweeping thefloors; (2) he was told that, among the employee benefits hewould receive would be 5 days a year of paid sick leave; (3)in the course of the discussion of benefits, he explained toRollason and Parent that he was a member of the Teamstersand was "under the Teamsters" in his prior employment,and that, in changing jobs, he wanted to make sure that hedid not lose any more of those "Teamster benefits than wasnecessary;" and (4) after Rollason asked for Parent's opin-ion ofhis (Gallup's) acceptability and received a favorableanswer, Rollason told him that he was hired subject to aphysical examination, and if he passed his physical hewould be taking his orders from Parent, who was the ware-house foreman. In the latter connection, he specifically de-nied Rollason's prior testimony 15 that he (Gallup)was alsotold by Rollason during the interview tlat he was being hiredas a probationary employee.Rollason also gave testimony concerning this employ-13Doctor Donald Wallace, who had examined Gallup on May12, certifiedthat he was "fitfor warehou.e work.is unfit for work witharms overhead14Rollason testified variously that(1) Parent was present at least part ofthe time he talked to Gallup, and(2) Parent and he were present while Gallupwas being interviewed As Gallup testified to the latter, and as Parent did nottestify in this regard, I find that the evidence preponderates in favor of afinding that Parent was present throughout the interview15Rollason was called by counsel for the General Counsel as his firstwitness, and testified under Section43(b) of theRules of Civil Procedure forthe District Courts 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDment interview;whereas Parent did not, although he wascalled as a witness by Respondent and testified herein.Rollason's versiondiffered from that of Gallupin thesematerial respects: As to whether Gallup's union member-ship was discussed,he testified that all that he recalled wasthat he told Gallup that, "we are non-union," and thatGallup responded that, he "didn't care whether we wereunion or not"; and tlat he did not recall whether Gallupstated that he was a union member,i.e.,a teamster; andfurther that he is certain that Gallup did not say that he(Gallup)wanted to insure that he was going to get the samekind of benefits from Respondent as he had been gettingfrom his then employer. As to the discussion concerning thescope of Gallup's duties, Rollason's testimony accordedwith that of Gallup, except that he also said that he ex-plained to Gallup that Respondent would want him to learnthe warehousing business so that he could rotate into thesecond shift which loaded the trucks. With respect to wheth-er there was any discussionabout Gallup's tenure,Rollasonsaid that he told Gallup that he would start on a "trial basis"for 90 days, and that, at the end of that period, Respondentcould discharge him or he could decide to leave and therewould be no hard feelings. In amplification thereof, Rolla-son testified that he has mentioned this as a condition ofhire to everyone he has interviewed for a job with Respon-dent, "certainly within the last couple of years." Notewor-thy in this regard is the uncontradicted testimony of St.Onge, who admittedly was hired during this period, that hewas not told during his interview by Rollason and Parent,prior to his employment in May 1970, or at any time subse-quent thereto, that his hiring was on a probationary basis.In view of this, as well as the fact that (1) Gallup's testimonythat he told Rollason and Parent of his membership in theTeamsters during his prior employment stands undenied onthis record, Rollason testifying only that he could not recallthis; (2) although Parent was present during the employ-ment interview and testified herein as a witness for Respon-dent, he did not testify with respect thereto, thus leavingRollason's version uncorroborated; l6 and (3) that Rollasondid not impress me as a reliable witness, particularly whenI take into account his deliberate misrepresentation thatParent had the title of, and was, a warehouse leadman,notwithstandingthat companyrecords,some of which arein his own handwriting,)and his own statements to em-ployees compellingly establish that Parent's title was that ofwarehouse foreman;and (4)that Gallup impressed me as atruthful witness,I find that Gallup's version,in all instanceswhere it differs from that of Rollason,more closely resem-bles the truth. Therefore, I conclude, and find, that Gallupdid make known to Respondent at the time of his employ-ment interview that he was a member of the Teamsters andthat he was not told at that time, or at any time prior to May22, that his employment was on a trial basis for 90 days.16 Parent's failure totestify in this respect warrantsan inferencethat histestimony would not be favorable to Respondent. SeeMonaghan Ford Corpo-rationof Flushing,173 NLRB 204, 208, andcases citedin In 27therein.17On August 14, 1970, Rollason made the following entry, in relevant part,on a "salary incentive compensation form" in Parent's personnelfile, "BurtParent is far more than just a warehouse foreman."2.Gallup's absences from workGallup's absences, which are alleged by Respondent to beof consequence herein, occurred on March 13 and 20, whichwere successiveMondays, and on Thursday, April 6; theylasted the whole day in each instance.18 Gallup testifiedcredibly that he was sick on these 2 Mondays; that, on thefirstMonday, his wife telephoned Respondent, in his pres-ence, and reported that he was not feeling well and wouldnot be in that day; that, on the second Monday, he calledin himself and explained to Parent that he "had a head coldand it was bothering [him] and he was all stuffy"; and that,on Thursday, April 6, his wife telephoned Respondent, inhis presence, and reported that her doctor had requestedthat she go back to the hospital for another test, and thathe had to take her to the hospital."There is testimony by Rollason that he spoke to Gallupon March 21, 22, or 23 in the kitchenette of the facility abouthis (Gallup's) absenceson March 13 and 20, pointing outto him that he (Rollason) was particularly disturbed by, andsuspicious of, Monday and Friday absences, and that Gal-lup then said that he would try to remain in better health.In view of the fact that Gallup denied that Rollason everdiscussed his absences with him, and in view of Rollason'slack of reliability as a witness, I find that the record doesnot preponderate in favor of a finding that such a conversa-tion did, in fact, occur. Moreover, I note that Gallup did notthereafter absent himself from work either on a Friday ora Monday. Accordingly, even granting that Monday or Fri-day absences were a cause for concern to Respondent, Gal-lup gave Respondent no cause for concern on this accountthereafter. Accordingly, the only issue remaining is whetherthese two Monday absences and the subsequent absence onThursday, April 6, were excessive, as Respondent also con-tends. I shall treat with this issue at a later point.3.The 3-day interruption in Gallup's employment start-ing on March 27The undenied testimony of Gallup establishes that hewalked off the job during the morning of March 27 underthe following circumstances: He was helping to tie down theload on his truck, about II a.m., while two employees wentto get the rest of the materials for that load. At this point,Parent shouted at him, accusing him of "standing aroundand not doing anything." He answered, in turn, that he wastying down his load while waiting for somebody to get therest of the materials for his load. Parent countered by saying18Gallup was also absent for part of the day on Friday, March 3. About2 o'clock on that day, according to Gallup, he asked Parent for the rest ofthe day offif there wasnothing further thatneededto be done. And, afterexplainingto Parent, in response to Parent's question, that he wanted to visitthe union hall inorder to request a withdrawal card and payhis last month'sdues, Parent grantedhim permission, saying nothing about having to clearthiswith Robinson.Parent didnot testifyas to this absence.In fact, Parentdid not testify as to any of the absences discussed herein. However,Rollasontestified thatGallup had permission to leave after asking to go home forpersonal reasons Inasmuch as Rollason was not present during the aboveepisode andas, in any event, I have found that he wasnot a reliable witness,I credit Gallup and find that he then told Parent that he hadto visit the unionhall concerninga withdrawal card and payment of dues andwas grantedpermissionto leave on that basis.19Mrs. Gallup was pregnant at the time GEORGIA-PACIFIC CORPORATIONthat he should be in there helping get the material. To this,he replied that he understood that the reason for his beingthere was to get the load out as quickly as possible and hewas therefore trying to make the preparations. Parent, how-ever, continued to shout, in the presence of a customer, thathe (Gallup) was not doing his job. This embarassed him,and he "returned some of [Parent's] words," telling Parentalso not to shout at him. And at the juncture when Parentsaid, "if you don't like the way we do things around herethen leave," he took off his hard hat and handed it to Parentand left the premises.On March 29, 2 days thereafter, Gallup telephoned Rolla-son and asked to meet with him and discuss what happened.At or about 3 o'clock that afternoon, Rollason, Parent, andhe met in Respondent's conference room. According toGallup, the following then occurred: He told Rollason whathad happened and admitted that he "acted rather harshly... and without real reason," adding that he should havestayed and worked out his differences with Parent. Parent,in turn, said that he was probably wrong, that he should nothave "hollered" in front of the customers, that he would"holler" at him (Gallup) on occasion thereafter, but that he(Gallup) was not to get so upset about it. This was followedby a handshake and an exchange of apologies. The confer-ence ended with Rollason granting his request to come backto work. The following day, March 30, he returned to workwith no change in his duties or his supervision.Parent did not testify with respect to any of the above,while Rollason, who did not witness the incident betweenGallup and Parent on March 27, testified only as to whathappened at the conference on March 29. Rollason's testi-mony confirmed, in substantial part, the above testimony ofGallup. However, he testified further that Parent and hebrought up Gallup's work performance in the warehouse,including the loading of his truck, telling him that this partof his work was unsatisfactory, in that "he was not goingwith the person loading his truck into the warehouse to learnthe layout of materials and how [Respondent] shipped ma-terials," the knowledge thereof being essential as it was"pretty critical" that he take his turn on the second shift;and in that "he was still standing around with his hands inhis pocket not getting the truck ready to get loaded." It wasalso his testimony that he brought up the matter of absen-teeism and how important it was for a truckdriver to be onthe job every day unless he was really sick.20 And as toGallup's return to work, he testified that it was agreed thatGallup was to continue on a trial basis and they would seehow it would work out.The foregoing testimony by Rollason that he criticizedGallup with respect to his absences and his work in thewarehouse, including the loading of his truck, and that heimposed a condition upon Gallup's return to work stands,as already implied, uncorroborated by the testimony of Par-ent. Indeed, although Parent was Gallup's immediate super-visor and was the only one of management who hadfirst-hand knowledge of Gallup's work performance, he wasnot questioned thereon, or about any of the episodes hereininvolving Gallup's employment, when he testified as a wit-20 Rollasontestifiedthat he could not say that Gallup lied when he calledin sick theretofore53ness for Respondent. Accordingly, since Gallup denied thatany of these matters was discussed during the meeting, andsince I have heretofore found that Gallup was a crediblewitness and have credited him in those instances where histestimony conflicted with that of Rollason, I credit Galluphere rather than Rollason, and find that neither Gallup swork performance not his absences were the object of criti-cism during the meeting, and further that there was nodiscussion of any limitation on the nature of his employ-ment when he returned on March 30.4.Developments after Gallup returned to work up toand including Gallup's dischargeSo far as appears, Gallup's on-the-job performance untilApril 13 proceeded without incident. On that day, he suf-fered an on-the-job injury and, as a result thereof, he wasdisabled and did not perform any work for Respondentuntil Friday, May 12. As heretofore found, Doctor Wallace,after an examination on that date, certified that he was "fitfor warehouse work . . . is unfit for work with arms over-head. . . ." Thereafter, until Monday, May 22, Gallupworked on a limited duty basis, being assigned to "basicyard work" and to sweeping floors and general cleanup;and, on a couple of occasions, to cleaning out the air-condi-tioner. On May 22, Gallup reported for work at the regulartime, namely 7 a.m. Shortly thereafter, Parent asked Gallupif he had made an appointment with his doctor to have hisshoulder checked again. Gallup replied in the negative, add-ing that his wife was going to make one later that day.Whereupon, Parent, who was under instructions from Rol-lason, told him to telephone his wife and tell her not tobother as "we'll make the appointment for you. We wantyou to see the doctor today." Respondent thereupon madethe appointment and Gallup went to see Dr. Wallace at orabout 9:30 a.m. Dr. Wallace pronounced him completelyhealed and able to resume his regular duties at Respondent,giving him a certificate saying, as already found, "fit forwork. Doing usual duties."About 45 minutes after Gallup returned to the facility onMay 22 and resumed his regular duties, Parent told him thatRollason wanted to see him. On his way to Rollason's office,Gallup met Rollason who then and there discharged him,effective as of the end of the day. According to Gallup,Rollason then said, in relevant part, that "technically thiswas the end of [his] 90-day probationary period and itwasn't going to work out so [he] would be terminated at theend of the day.- 21 In contrast to the above, Rollason, whencalled as a witness by Respondent, gave no details as to thedischarge interview saying only that he discharged Gallupon that day. And, it is noteworthy that, when asked by mewhether or not he mentioned the probationary period to21Rollasonalso told Gallup that a meeting betweenmanagement and theemployeeshad been scheduled for the next day and he (Gallup)was welcometo attend, that theupcoming Boardelection was to be held on Thursday ofthat week, and that hewas eligibleto vote and could exercisehis franchise.Rollason explainedthat he made the latterrepresentation unwittingly andthat he thereafter learned from a Board agentdust before theelection that,becauseof the discharge of Gallup on May 22, the ballot of Gallup shouldbe challenged, and, as Respondent was not goingto have anobserver at theelection, he arrangedwith thatBoard agent to do the challenging,which thelatter did 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDGallup at thattime,he answered, hesitatingly and withconsiderable uncertainty, "I believe I did. I think I . . . Idon't know whether I did or not. I recall kind of a conversa-tion that, `Bruce, this is just not going to work out for eitherof us and let's be done with it.' I think that was the extentof the conversation at that time." In view of all the fore-going, I conclude, and find, that the terminal interview oc-curred in the manner testifiedto by Gallup.Respondent made no claim that anything untoward oc-curred between it and Gallup during the period betweenMay 12 and 22. However, the following episode betweenParent and Gallup on May 21 or 22, concerning whichGallup gave uncontroverted and credible testimony is to-gether with other episodes mentioned hereinafter, to be con-sidered inassessingthe reasons for Gallup's discharge:Gallup was doing some loading on St. Onge's truck earlythatmorning, in the presence of Parent and St. Onge. Itbecame necessary for him to go to the bathroom and heexcused himself as he had done before without objection.But, this time,Parent ordered him to stay and finish helpingSt.Onge. Upon his (Gallup's) insistence that "[he had] togo," Parent replied, in a slightly raised voice, "Well, goahead, you're nothing but a goddam troublemaker any-way."5.Gallup's union activity and Respondent's knowledgethereofI have heretofore found that Gallup made known to Re-spondent, at the time of his interview for employment onFebruary 3, that he was a member of the Teamsters Union;and that, on March 3, he asked for, and obtained, permis-sion fromParent to leave early from work in order to attendto some union businessat the union hall of the Teamsters.And while the record does not disclose whether Respondentwas aware of the fact that he had, as I have found, engagedin soliciting employees for signatures to union authorizationcards,it is clearnevertheless, and I find, that it regarded himas being active in the Union and in the forefront thereof.Thus, I have found that, on April 7, Parent said, in part, inthe presence of employees Palmer, Gallup, St. Onge, andShook, that, "if the Union came in it would probably beBruce(Gallup) or Arnold (St. Onge) because they were theones that needed it." And I have found further that, onApril 21, Parent asked St. Onge who was the head of theUnion, and, when St. Onge claimed ignorance thereof, Par-ent replied, "You didn't have to tell me anyways. I knowalready," mentioning Palmer and Gallup, and said furtherthat the consequences of the Union's advent would be thecutting down of overtime and "get[ting] rid of two guys,"namely Gallup and St. Onge. It follows therefrom, and frommy findings heretofore, that Respondent learned ' ofGallup's union membership on February 3; that, as of April7, it anticipated that Gallup would be in the forefront of anyunion organizational activity at the facility, that it admitted-ly learned of such union organizational activity by April19,22 and that, at least by April 21, it had identified Gallupas one of the leaders of such activity. Additionally,viewing22 As alreadyfound, the Unionmade its recognition demand on Rollasonon that dateagainst this setting Parent's remark to Gallup on Wednes-day or Thursday, May 17 or 18, that Gallup was a trouble-maker, I infer and find, on the basis of the entire record, thatParent was referring to Gallup's actual or presumed leader-ship in the Union's organizational activity at the facility.6.Analysisand conclusionsThe General Counsel contends that Respondent dis-charged Gallup because of his union activities and his pro-tected concerted activities. Respondent, on the other hand,contends that it discharged him for excessive absenteeismand for unsatisfactory performance of his warehouse func-tion; in addition, it urges, in effect, in its brief that, inevaluating the merits of its reasons for the discharge and thetiming thereof, consideration should be given to its claimthat he was in a 90-day trial or probationary status duringhis employment tenure. As to the last-mentioned contentionof Respondent, I have already found herein that Gallup wasnever told by anyone during his employment interview orduring his period of employment prior to May 22 (includingthe occasion on March 29 when he was allowed by Rollasonto return to work after having walked off the job), that hewas to serve a probationary or trial period of 90 days. In anyevent, the law is clear that "there is no license under Federallaw to interfere with or discriminate against [probationary]employees for the exercise of their rights to self organizationor to refrain therefrom." 23As to Respondent's claim, in its brief, that Gallup's ab-sencesfor full days on March 13 and 20 and on April 6 wereexcessive,24 the record shows that Respondent tolerated ab-sences in other employees which were of equal or greatergravity.25 Thus, Rollason testified that the respective per-sonnel filesof several employees named hereinafter revealthat: St. Onge had 12 absences in 1971, among which wereIon a Monday, and 5 on Fridays, as well as 1 early depar-ture due toillnesson a Friday, and that, in 1972, he had Iabsence which was not connected with an injury, and itoccurred on a Monday;26 Palmer had 6 absences in 1971,1of which occurred on a Friday and 2 of which occurredon Mondays, and that, in 1972, he had 4 absences, 2 ofwhich were on Fridays; Charles Willis had 6 absences in1971, of which I was on a Monday, and that, in 1972, he had3 absences, 1 of which occurred on a Monday and 1 on aFriday; that employee Laird Eberle had 8 absences in 1971,23Lapeer Metal Products Co,where the Board heldimmaterialthat thedischargees involved were probationary employees who were subject to dis-charge without explanation to the incumbent union Also seeInternationalTypographicalUnion,183NLRB 496, as to the discharges of JaniceChurchill andSuzanne Nelson,andMilford Fabricating Company, Inc,193NLRB 1012, where the Board recognized the above principle, but found thatthe discharge of Charles Clinton, a probationary employee, was for cause24 In so urging,Respondent is apparently departing from Rollason's testi-mony that he also included Gallup's absence for part of the day on Friday,March 3, in making his discharge decision.25Rollason admitted that he treated Gallup differently from the otheremployees on such matters,relying on the heretofore rejected ground thatGallup was a probationary employee26 The record fails to indicate when, in 1972, the last file entry as toabsences was made.Except in the case of Shook referred to hereinafter, I amassuming that the entries were current on the first day of the hearing, i.e ,November 15 GEORGIA-PACIFIC CORPORATION3 of which occurred on Mondays, and that he had 10 ab-sencesduring 1972, 3 of which occurred on Mondays and2 of which occurred on Fridays; Robert Farkas had 5 ab-sencesin 1971, 1 of which occurred on a Monday and 1 ona Friday, and that he had no absences in 1971; and, finally,that Gerry Shook had 1 absence in 1971 and it occurred ona Friday, and that, during the first 7 months of 1972, priorto his demise, he was absent 3 times, of which 2 occurredon a Monday. In view of all the foregoing absences ofGallup's fellow employees, including the fact that (1) thefact that by allowing Gallup to return to work on March 30,subsequent to his walking off the job, Respondent manifest-ed, I find, that his prior absences were not sufficient toprejudice his job or to invoke any punitiveaction againsthim; (2) his single absence subsequently was neither on aFriday nor on a Monday 27 but on a Thursday; and (3)Gallup gave uncontroverted and credible testimony thatthis absence and the reason therefor were reported to Re-spondent in timely fashion, with no adverse comment tohim thereon from management, and also that this absencewas occasioned not byhis illnessbut by the need to take hispregnant wife to the hospital, it follows, and I find, thatRespondent's claim of excessive absences by Gallup doesnot withstand scrutiny and is, consequently, lacking in mer-it.With respect to the claim of unsatisfactory work by Gal-lup in the performance of his warehouse duties, Respondentdoes not point to any specific episode or instance of unsatis-factory performance in this regard by Gallup since his re-turn to work on March 30.28 As I have heretofore found inrespect to the claim of excessive absences, I find similarlythat, by allowing Gallup to return to work on March 30,Respondentmanifestedthat Gallup's prior work perform-ance in the warehouse was not sufficiently serious to prej-udice his job or to invoke any punitive action against him.It follows therefore, and I find, that Respondent's claim thatan operative factor in its discharge of Gallup was his unsat-isfactory performance of warehouse work has not beensustained by the record and is, therefore, lacking in merit.As to the timing of the discharge, Respondentasserts, inits brief, that, although Rollason terminated Gallup on May22, he actually decided to terminate Gallup on April 6, uponlearning of Gallup's absence on that day. While it is truethat Rollason so testified and added that he told Parent, aswell as Seth English,his assistant,and Charlie Masse, aninsidesalesman,on April 6 of his decision to terminateGallup, and enlisted their aid in recruiting a replacement,this testimony is uncorroborated in the record. And whileRollason testified further that, on that day, he told Masseto get in touch with the Connecticut State EmploymentService and arrange for referrals of truckdrivers, and whilethe record shows that an applicant named Vincent Kulen-gosky did appear on the basis of a referral by that agencyon April 6,2 the recordfailsto disclose whether Masse did,27 As already found, Respondent claimed that it viewed with suspicionem2floyee absences which occurred on a Monday or a Friday.As already noted, Parent, who was Gallup's supervisor and was the onlyone ofmanagementwho hadfirst-handknowledge of Gallup's work perfor-mance, gave no testimony in this regard29The referral from the Connecticut State Employment Service and acompleted and signed company application form purporting to be that of55in fact, contact the Connecticut State Employment Serviceon April 6, and, if so, whether this referral was in responsethereto. Noteworthy in this regard is the fact that Rollasonwas not only unsure as to how many additional applicantshe interviewed in seeking a replacement for Gallup,30 butsupplied no names or completed application forms of anyother interviewees. In all these circumstances, including myfinding heretofore that Rollason was not a reliable witness,I conclude that the record fails to preponderate in favor ofa finding that Respondent did contact the Connecticut StateUnemployment Service on April 6 or soon thereafter insearch of a replacement for Gallup. Also casting doubt onRollason's testimony as to when he decided to terminateGallup is his further unconvincing testimony concerning thereasons for not discharging Gallup either on April 6, thedate claimed, or on or about May 1, when, as already found,Respondent opened another facility in Massachusetts andtransferred from the instant facility to that facility a sub-stantial amount of the instant facility's business. Thus, con-cerning April 6, he testified, at one point, during directexamination by Respondent's counsel, that he did not do sobecause "we were so busy at that time that I felt that eventhough [Gallup] did not function in the warehouse he couldat least deliver materials for me, he was a good driver, thatIwas better off to make do with Mr. Gallup than to dis-charge him" ;31 and, at another point, he testified, in re-sponse to questions by me, that Respondent was notoperating in April with its full complement of five trucks,as it was using only four of them, and that he "believes" thatthe reason therefor was "that our business was down" Andconcerning May 1 or thereabouts, Rollason testified thatGallup was then on workmen's compensation as the resultof an on-the-job injury,32 and that because an employee onworkmen's compensation may not be discharged withoutclearance through a special workmen's compensation boardor a safety committee of Respondent, he felt that he couldnot discharge Gallup until he was back on normal duty.However, it is evident from an examination of Respondent'sapplicable rule which is in evidence as Respondent's Exhibit6(c), that there is no prohibition therein against dischargebefore the injured employee returns to normal duty, so longas clearance is obtained.33 Indeed, when pressed on theKulengoskyis in evidenceas Resp Exhs 2(a) and 2(b), respectively.30 Rollason's relevant testimony, while testifying on directas a witness forthe General Counsel under Section 43(b) of the Rules of Civil Procedure forthe Federal District Courts, was as followsQ. Did you interview anybody else?A Yes, sir. On April 6th I interviewed somebody.Q How about after April 6th9A I-yesQ How many people did you interview for the job)A I would have to look at my records Not a great many.Q Twos Five?A Probably in that range31Rollason explained that Respondent was "unusually busy" due to (1) thepickup in spring business which generally comes in April and May but cameearly in March of 1972 and continued to increase in April, and (2)the factthat Respondent had a lot ofmaterialto sell and not everybodyelse did,which resulted in Respondent's getting a larger share of the available busi-ness32 1 have found heretofore that Gallup was injured on the job on April 13,and that he returned to work on May 12 on limited duty whichlasted untilMal 22, when he was pronounced fit for regular duty by Doctor Wallace3The rule reads as followsTermination of Injured Employees 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDpoint, during cross-examination by counsel for the GeneralCounsel, Rollason admitted that he knows now that "thatcan be modified"; and that he discharged St. Onge subse-quently,34 although he felt, contrary to Respondent's insur-er, that St.Onge was then on workmen's compensation. Inall these circumstances, I find without merit Respondent'scontention, in its brief, that "the date on which Gallup wasrestored to full duty status (May 22) was the earliest day onwhich he could be discharged consistent with corporationpolicy." Rather it does appear from the unseemly haste inwhich Rollason effected Gallup's discharge on May 22 thatthe action was the result of a decision of recent origin. Thus,Parent asked Gallup early that morning when he plannedto see the doctor about his fitness for normal duty andGallup told him that his wife was going to make an appoint-ment with the doctor later that day. Thereupon, Respon-dent pretermitted such action by Gallup's wife andarranged for Gallup's immediate examination by DoctorWallace. And, within about 45 minutes of Gallup's returnfrom Doctor Wallace's office with a certificate of fitness forregular duty, Rollason discharged him, telling him only thathe would be terminated at the end of day as "technically thiswas the end of [his] 90-day probationary period and itwasn't goingto work out." Indeed, the comment about thisbeing theend of Gallup's 90-day probationary periodstrongly indicates the urgency to act which Respondent feltthat day, especiallysince,as is apparent from my earlierfindings herein, Respondent was then, for the first time,taking the position that Gallup was a probationary employ-ee.Also noteworthy, in connection with the terminal epi-sode, is the fact that the grounds for Gallup's dischargeurged here, namely, excessive absences and unsatisfactorywork performance in his warehouse function were not madeknownto Gallup byRollason.In fact,Rollason's statementto Gallup that "it wasn't going to work out," was so obscureas to remit Gallup to guesswork as to why he was beingfaulted by Respondent.In sum, therefore, in view of my findings above that thereasons stated by Respondent for Gallup's discharge are notsupported by the record and are thus lacking in merit, Iconclude and find that these reasons were not the real rea-sons for such action and that the real reason lies elsewhere.In looking for the real reason, significance attaches not onlyto the failure of the asserted reasons to withstand scrutiny,but to the following, as also found herein: (a) the hasty andprecipitate action by management in effecting the dis-charge; (2) the fact that Respondent had knowledge ofGallup's membership in the Union and identified him asone of the leaders; (3) the fact that Parent threatened Gal-lup and St. Onge in the presence of other employees thatthey would lose their jobs if the Union came into the plant;(4) the fact that Parent called Gallup a troublemaker, refer-ring to Gallup's actual or presumed leadership in theUnion; and (5) the further fact that Respondent dischargedGallup 3 days before an upcoming Board election among itsoutside employees, of whom Gallup was one 35 In all theseOn industrialinjurycases,no employee is tobe terminated until thecase has been discussedwith the Safety and Workmen'sCompensationDepartment34 StOnge was dischargedon August 7circumstances, and on the entire record, including my find-ings of unfair labor practices herein by Respondent consist-ing of coercive threats to, and interrogation of, itsemployees, which clearly demonstrate Respondent's unionanimus, I infer and find that Respondent discharged Gallupfor union-connected reasons in violation of Section 8(a)(3)and (1) of the Act.7.Recommendations respecting the electionIt follows from my finding above that Gallup was discri-minatorily discharged on May 22 and that, but for his dis-criminatory discharge, he would have been a unit employeeon Respondent's payroll on May 25, the date of the electionherein.Consequently,and since he was also inRespondent's employ on the payroll eligibility date, hewould have been eligible to vote in said election. According-ly, I shall recommend that the Regional Director for RegionIof the Board be directed to open and count Gallup'schallenged ballot and that he be further directedto issueeither a Certification of Representative to the Union or aCertification of Results of Election, depending upon theresults ofthe revised tally, including this valid ballot.Upon the basis of the entire record, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within themeaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By threatening employees that their overtime would becut and that certain of them would lose their jobs if theUnion came into the facility; by impliedly threatening em-ployees that once the union came into the facility some ofthem would lose theirjobs because of the Union's demandsupon it; and by interrogating an employee as to whether hehad signed an authorization card for the Union and as towho was the head of the Union, Respondent has interferedwith, restrained, and coerced employees in the rights guar-anteed in Section 7 of the Act, and has engaged, and isengaging,in unfairlabor practices within the meaning ofSection 8(a)(1) of the Act.4.By discharging Bruce R. Gallup on May 22, 1972, andthereafter failing and refusing to reinstate him, because ofhis union-connected activities, Respondent has discriminat-ed in regard to the hire or tenure of employment of itsemployees thereby discouraging membership in the Union,and has engaged, and is engaging, in unfair labor practiceswithin themeaningof Section 8(a)(3) and (1) of the Act.REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and (3)35 I attach no overriding significance here to the fact that Rollason toldGallup that he (Gallup) would still be eligible to vote in the upcomingelection,as he (Rollason) admittedlywas unaware of the effect that Gallup'sdischarge shortly before the date of the election would have, under Boardlaw, upon his eligibility to vote therein. GEORGIA-PACIFIC CORPORATIONof the Act, I shall recommend that Respondent cease anddesist therefrom and that a broad order issue designed toprotect the employees of Respondent, and that it affirma-tively take such action as will dissipate the effects of itsunfair labor practices. In the latter connection, havingfound that Respondent violated Section 8(a)(3) and (1) ofthe Act by discharging Bruce R. Gallup and thereafter fail-ing and refusing to reinstate him, I shall also recommendthat Respondent offer him immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position without prejudice to hisseniority or other rights and privileges, and make him wholefor any loss of earnings he may have suffered during theperiod of this discrimination against him by payment to himof a sum of money equal to that which he would haveearned as wages from the date of such discrimination to thedate of Respondent's offer of reinstatement, less his netearnings during such period, with backpay and interestthereon to be computed in the manner prescribed by theBoard in F.W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co., Inc.,138 NLRB 716.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in the case, Ihereby issue the following recommended :16ORDERRespondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Threatening employees that their overtime would becut and that certain of them would lose their jobs if theUnion came into the facility.(b) Impliedly threatening employees that once the Unioncame into the facility some of them would lose their jobsbecause of the Union's demands upon it.(c) Interrogating any employee as to whether he hadsigned an authorization card for the Union and as to whowas the head of the Union.(d)Discharging any employee because he engaged inunion-connected activities.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedin Section 7 of the Act.2.Take the following affirmative action which will effec-tuate the policies of the Act:(a)Offer to Bruce R. Gallup immediate and full rein-statement to his former job or, if that job no longer exists,to a substantially equivalent position without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of earnings he has suffered, in the mannerset forth in the section hereof entitled "The Remedy."(b) Preserve and, upon request, make available to theNational Labor Relations Board or its agent, for examina-tion and copying, all payroll records, social security records,36 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Orderherein shall, asprovidedin Sec. 102.48of the Rules and Regulations, be adopted by the Boardand become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes.57timecards, personnel records and reports, and all other rec-ords necessary or useful to determine or compute theamount of backpay due, as herein provided.(c)Post at its facility in Wallingford, Connecticut, copiesof the attached notice marked "Appendix."37 Copies of saidnotice, on forms provided by the Regional Director forRegion 1, after being signed by a representative of Respon-dent, shall be posted by Respondent immediately upon re-ceipt thereof and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(d)Notify the said Regional Director, in writing, within20 days from the date of the receipt of this Decision, whatsteps Respondent has taken to comply herewith.31 In the eventthatthe Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial in which the parties had the opportunity topresent their evidence,an Administrative Law Judge of theNational Labor Relations Board has found that we violatedthe law and has ordered us to post this Notice and to prom-ise you that:WE WILL NOT threaten that you will suffer a cut in yourovertime and that certain of you will lose your jobs ifTeamsters,Chauffeurs,Warehousemen and HelpersLocalNo.443, a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,herein called the Union,comes into the facili-ty.WE WILL NOT threatenyou bysuggesting to you that,after the Union comes into this facility, some of youwill lose your jobs because of demands by the Unionupon us.WE WILL NOT interrogate you as to whether you havesigned an authorization card for the Union and as towho is the head of the Union.WE WILL NOT discharge any of you and fail and refusethereafter to reinstate you because you have engaged inunion-connected activity or because you have actedtogether for your common interest or protection.WE WILL NOT in any other manner interfere with yourrights under the Act to form,join,or help unions, tochoose a union to represent you in bargaining with us,to act together for your common interest or protection,or to refuse to participate in any or all of these things.WE WILL offer to Bruce R. Gallup immediate and fullreinstatement to his former job,or if that job no longer 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDexists,to a substantially equivalent position withoutThis is an official notice and must not be defaced byprejudice to his seniority or other rights and privileges,anyone.and make him whole for any loss of pay suffered as aThis notice must remain posted for 60 consecutive daysresult of his discriminatory discharge.from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerningGEORGIA.PACIFIC CORPORATIONthis notice or compliance with its provisions may be direct-(Employer)ed to the Board's Office,Seventh Floor,Bulfinch Building,15New Chardon Street,Boston,Massachusetts 02114,DatedByTelephone 617-223-3300.(Representative)(Title)